Case: 2:19-cv-03361-SDM-KAJ Doc #: 18 Filed: 04/27/20 Page: 1 of 6 PAGEID #: 138



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DEREK MORTLAND,

                       Plaintiff,

        v.                                           Civil Action 2:19-cv-3361
                                                     Judge Sarah D. Morrison
                                                     Magistrate Judge Jolson
THE OHIO STATE UNIVERSITY,


                       Defendant.

                                    OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion for Leave to File First Amended

Complaint. (Doc. 15). For the reasons that follow, the Motion is DENIED.

   I.        BACKGROUND

        Plaintiff Derek Mortland brought this action on August 3, 2019, against Defendant The

Ohio State University (“OSU”) for allegedly violating Title II of the Americans with Disabilities

Act, 42 U.S.C. §§ 1213, et seq. (“ADA”) and §504 of the Rehabilitation Act of 1973, as amended,

29 U.S.C. §§ 701, et seq. (“Rehabilitation Act”). (See Doc. 1). Broadly speaking, Plaintiff alleges

that, upon “numerous visits” to OSU’s Wexner Medical Center East Hospital (the “Wexner

Center”), he “encountered numerous serious architectural barriers to access in violation of the

ADA and Rehabilitation Act.” (Id., ¶ 8). For relief, Plaintiff seeks both damages and injunctive

relief. (See generally Doc. 1).

        Procedurally speaking, the Court issued a scheduling order on November 1, 2019, (Doc.

11), and the parties began discovery. Roughly four months later, in February 2020, the parties

informed the Court of a discovery dispute. Plaintiff had requested to inspect “all public use areas”

and “all mobility accessible patient rooms” at the Wexner Center. Defendant agreed to permit
Case: 2:19-cv-03361-SDM-KAJ Doc #: 18 Filed: 04/27/20 Page: 2 of 6 PAGEID #: 139




Plaintiff to inspect the alleged barriers identified in the Complaint but nothing further. The Court

held a status conference on February 18, 2020. During the conference, Defendant expressed

concerns about the potential prejudice that would result from a full-scale inspection of all sixteen

floors of the Wexner Center and would require temporarily moving patients out of their rooms.

The Court asked Plaintiff to identify other alleged barriers not identified in the Complaint. But

Plaintiff could not do so with particularity. Instead, he asserted that, under the ADA, he has

standing to inspect the entire facility.     The Court directed the parties to do more work

extrajudicially—namely, to try to agree to an inspection that would balance Plaintiff’s need to

vigorously pursue his claims with Defendant’s justifiable concerns regarding prejudice.

         The parties were not able to reach an agreement, and an inspection has not yet taken place.

(See generally Doc. 15). On March 21, 2020, Plaintiff move to amend to add additional alleged

barriers to access at the Wexner Center. (Id.). The Motion is ripe for resolution. (See Docs. 15,

16, 17).

   II.      STANDARD

         Two potential rules govern motions to amend pleadings. If a party moves to amend before

the scheduling order’s deadline for filing motions to amend pleadings, Rule 15(a) of the Federal

Rules of Civil Procedure governs. Under that Rule, leave to amend shall be “freely given when

justice so requires.” Fed. R. Civ. P. 15(a). Alternatively, if a party moves to amend after the

deadline, like Plaintiff did here, the movant must first show “good cause” under Rule 16(b). Only

then will the Court “consider whether the amendment is proper under Rule 15(a).” Hill v. Banks,

85 F. App’x 432, 433 (6th Cir. 2003).

         To establish good cause under Rule 16, the movant must show that, despite missing the

deadline, he was diligent in his efforts to amend timely. Cooke v. AT&T Corp., No. 2:05-CV-374,



                                                  2
Case: 2:19-cv-03361-SDM-KAJ Doc #: 18 Filed: 04/27/20 Page: 3 of 6 PAGEID #: 140




2007 WL 188568, at *2 (S.D. Ohio Jan. 22, 2007). “An assertion of ‘good cause’ is likely

meritorious when the moving party can show it ‘has been generally diligent, the need for more

time was neither foreseeable nor its fault, and refusing to grant the continuance would create a

substantial risk of unfairness to that party.’”         Id. (quoting 3 Moore’s Federal Practice,

¶ 16.14[1][c] at 16–72.1). “Carelessness or oversight is ordinarily incompatible with a finding of

diligence.” Cooke, 2007 WL 188568, at *2 (citations omitted). And while “[p]rejudice to the

party not seeking alteration to the scheduling order should be a factor, [] the main focus should

remain on the moving party’s exercise of diligence.” Id. (citing Andretti v. Borla Performance

Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005)).

   III.      ANALYSIS

          Because Plaintiff moved to amend roughly two-and-a-half months after the January 31,

2020, amendment deadline, (see Doc. 11), the Court must decide, as a threshold matter, whether

Plaintiff has shown good cause for failing to move earlier. Cooke, 2007 WL 188568, at *2.

Plaintiff’s diligence is key. Id.; see also E.E.O.C. v. U-Haul Int’l, Inc., 286 F.R.D. 322, 325 (W.D.

Tenn. 2012) (noting that whether movant was “diligen[t] in attempting to meet the requirements

of the scheduling order is the primary measure of Rule 16(b)’s ‘good cause’ standard”).

          Curiously, in moving to amend, Plaintiff acknowledges that he missed the deadline, yet

still asserts that his Motion is timely because the parties have yet to complete discovery. (See

generally Doc. 15). But that argument is more about prejudice under Rule 15(a) than whether,

under Rule 16(b), Plaintiff adhered to the scheduling deadline. The only explanation he provides

for needing to move now is that the parties’ meet and confer “discussion . . . led to new facts of

discrimination at the facility, which included Plaintiff encountering many barriers to access




                                                    3
Case: 2:19-cv-03361-SDM-KAJ Doc #: 18 Filed: 04/27/20 Page: 4 of 6 PAGEID #: 141




throughout additional areas of the facility which were not identified in Plaintiff’s original

complaint.” (Id. at 4–5).

       To begin, Plaintiff’s representation is perplexing. As Defendant notes, Plaintiff seeks to

add to this lawsuit eleven additional dates on which he encountered alleged barriers at the Wexner

Center. (See generally Doc. 15-1). But five dates fell before both the amendment deadline and

the Court’s discovery conference. (See id.). Accordingly, the Court is not convinced that the

parties’ meet and confer conversation led Plaintiff to discover additional barriers he purportedly

encountered months beforehand.

       Nor does Plaintiff’s explanation satisfy the good cause standard. Indeed, he fails to

articulate why, despite his best efforts, he could not seek leave to amend before the Court’s

deadline. See U-Haul Int’l, Inc., 286 F.R.D. at 325. The same is true regarding his contention that

“[a]t the time this action was filed in August 2019, Plaintiff’s counsel did not understand the full

scope of the lack of accessibility at Defendant’s hospital.” (Doc. 15 at 6). At base, Plaintiff seems

to believe that his status as an ADA plaintiff somehow exempts him from Rule 16(b)’s good cause

requirement. (See, e.g., Doc. 17 at 2 (“The important thing here is that Plaintiff personally

encountered every one of the barriers to access in his newly-proposed amended complaint” and

that he “therefore has Article III standing to bring forth a lawsuit to remedy all of these newly

discovered barriers, whether in this lawsuit or in an entirely new lawsuit.”)).

       Plaintiff is mistaken. For one thing, in making his standing argument, Plaintiff relies

heavily on non-binding Ninth Circuit precedent. (See generally Doc. 15). And even putting that

aside, those cases do not support Plaintiff’s position. To be clear, they do not eviscerate court-

imposed scheduling orders or Rule 16(b)’s good cause standard. Instead, those Ninth Circuit cases

hold that an ADA plaintiff who establishes “standing as a result of at least one barrier at a place of



                                                  4
Case: 2:19-cv-03361-SDM-KAJ Doc #: 18 Filed: 04/27/20 Page: 5 of 6 PAGEID #: 142




public accommodation, may, in one suit, permissibly challenge all barriers in that public

accommodation that are related to his or her specific disability.” Doran v. 7-Eleven, Inc., 524 F.3d

1034, 1047 (9th Cir. 2008) (citation omitted). But the question now before the Court is not one of

standing. And Ninth Circuit case law tells us not to extend its precedent to the circumstances here.

       The Southern District of California’s decision, Oliver v. Ralphs Grocery Company, later

affirmed by the Ninth Circuit, is a useful example. See No. 07CV2301 JLS (POR), 2009 WL

10680615 (S.D. Cal. Feb. 18, 2009). There, the plaintiff moved to amend his complaint to add

additional barriers to access at the defendant’s property. Id. at *1. But the plaintiff missed the

deadline to amend by two weeks. Id. The Court applied Rule 16 and found that the plaintiff failed

to establish good cause for his delay. Id. Notably, the plaintiff made the same argument Plaintiff

makes here—that he had standing to sue for injunctive relief for all barriers in the defendant’s

facility related to his disability. Id. The court rejected that argument, explaining that it “d[id] not

comment on the FRCP 16 issue and thus, does not aid plaintiff here.” Id.

       The same is true here. Whether Plaintiff has standing to sue regarding all alleged barriers

at the Wexner Center is not relevant to whether he has established good cause for failing to move

earlier. See id.; see also Morales v. Ralphs Grocery Co., No. 1:12-CV-00742-AWI, 2012 WL

6087699, at *7 (E.D. Cal. Dec. 6, 2012) (“[C]ourts that have disallowed amendments to complaints

have done so not because [Ninth Circuit precedent] require that all barriers be identified in the

initial complaint, but because the plaintiffs failed to timely seek amendment pursuant to the

deadlines set forth in the scheduling order.”) (citing Strong v. Walgreen Co., No. 09cv611 WQH

WVG, 2011 WL 1496720, at *4–5 (“[T]he proposed amended complaint adds nineteen alleged

barriers which were not identified in the Complaint. Plaintiff failed to offer any reason for the

delay in adding the nineteen barriers in Plaintiff’s Motion to Amend.”)). At bottom, Plaintiff has



                                                  5
Case: 2:19-cv-03361-SDM-KAJ Doc #: 18 Filed: 04/27/20 Page: 6 of 6 PAGEID #: 143




failed to establish good cause under Rule 16(b) for moving months after the deadline. His Motion

fails as a result.

          Finally, a word on prejudice. Because Plaintiff has not satisfied his threshold burden of

establishing good cause, the Court need not thoroughly analyze how amendment would affect

Defendant. But a brief mention is justified. The Wexner Center is a vast hospital complex

comprised of multiple buildings, one of which is a sixteen-floor medical tower. (See generally

Doc. 15-1). Plaintiff’s original Complaint identifies 73 alleged barriers. (See Doc. 1). His

proposed amendment identifies 121 more. (See Doc. 15-1). The places Plaintiff seeks to inspect

are located on every floor of the Wexner Center’s sixteen-floor medical tower, as well as the

emergency room. (See Doc. 15-1). Some are publicly accessible, like public restrooms; parking

garages; and drinking fountains. (See generally id.). But many others are not. Indeed, Plaintiff

alleges that hundreds of patient rooms “were not able to be accessed.” (See generally id.). So

discovery would entail a vast inspection and likely require moving patients out of their rooms.

Given the threat to hospital patients and healthcare workers amidst the current national pandemic,

allowing such an intrusive inspection would be highly prejudicial to Defendant, and Plaintiff has

not shown good cause to justify such a request.

    IV.      CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion for Leave to File First Amended Complaint

(Doc. 15) is DENIED.



Date: April 27, 2020                                  /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  6
